 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY DAVIS,                                    No. 2:16-CV-2917-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    WHEELER, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s complaint (Doc. 1). Plaintiff alleges

19   Defendants used excessive force against him in violation of his eighth amendment rights.

20
21                       I. SCREENING REQUIREMENT AND STANDARD

22                  The Court is required to screen complaints brought by prisoners seeking relief

23   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

24   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

25   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

26   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

27   ///

28   ///
                                                        1
 1                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 2   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 3   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

 4   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

 5   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 6   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

 7   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

 8   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

 9   omitted).

10                  Prisoners proceeding pro se in civil rights actions are entitled to have their

11   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

12   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

13   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

14   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation

15   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

16   mere possibility that a defendant acted unlawfully is not sufficient, and a consistency with

17   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

18   omitted); Moss, 572F.3d at 969.

19

20                                  II. PLAINTIFF’S ALLEGATIONS
21                  In his complaint Plaintiff seems to allege a single underlying constitutional

22   violation—excessive force. Plaintiff contends that Defendants used excessive force by throwing

23   him face-first to the ground twice, twisting and jumping on his left wrist and shoulder, and

24   rubbing his body into the ground, while he was handcuffed and in leg restraints. Plaintiff alleges

25   that this was unprovoked and that he was not resisting while this event occurred. Plaintiff alleges

26   he suffered physical and emotional injury. To the extent Plaintiff makes other allegations it is
27   unclear what claims, if any, can be drawn from such allegations.

28   ///
                                                         2
 1

 2                                              III. ANALYSIS

 3           A.      Excessive Force Claim

 4                   The treatment a prisoner receives in prison and the conditions under which the

 5   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

 6   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

 7   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

 8   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

 9   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

10   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

11   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

12   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

13   two requirements are met: (1) objectively, the official’s act or omission must be so serious such

14   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)

15   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

16   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison

17   official must have a “sufficiently culpable mind.” See id.

18                   When prison officials stand accused of using excessive force, the core judicial

19   inquiry is “. . . whether force was applied in a good-faith effort to maintain or restore discipline,

20   or maliciously and sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1, 6-7 (1992);
21   Whitley v. Albers, 475 U.S. 312, 320-21 (1986). The “malicious and sadistic” standard, as

22   opposed to the “deliberate indifference” standard applicable to most Eighth Amendment claims,

23   is applied to excessive force claims because prison officials generally do not have time to reflect

24   on their actions in the face of risk of injury to inmates or prison employees. See Whitley, 475

25   U.S. at 320-21. In determining whether force was excessive, the court considers the following

26   factors: (1) the need for application of force; (2) the extent of injuries; (3) the relationship
27   between the need for force and the amount of force used; (4) the nature of the threat reasonably

28   perceived by prison officers; and (5) efforts made to temper the severity of a forceful response.
                                                          3
 1   See Hudson, 503 U.S. at 7. The absence of an emergency situation is probative of whether force

 2   was applied maliciously or sadistically. See Jordan v. Gardner, 986 F.2d 1521, 1528 (9th Cir.

 3   1993) (en banc). The lack of injuries is also probative. See Hudson, 503 U.S. at 7-9. Finally,

 4   because the use of force relates to the prison’s legitimate penological interest in maintaining

 5   security and order, the court must be deferential to the conduct of prison officials. See Whitley,

 6   475 U.S. at 321-22.

 7                  Based on the complaint Plaintiff alleges he was twice thrown face-first to the

 8   ground, his left wrist and shoulder were twisted and jumped on, and his body was rubbed into the

 9   ground, while he was handcuffed and in leg restraints. Plaintiff alleges that this was unprovoked

10   and that he was not resisting while this event occurred. The complaint pleads sufficient facts

11   related to the excessive force claim to proceed past the screening stage.

12          B.      Other Claims

13                  Plaintiff makes various other allegations seemingly unrelated to the underlying

14   cause of action. This includes what seem to be random and unconnected statements of various

15   constitutional violations that are difficult to discern as individual claims. These various

16   allegations do not meet the Rule 8 requirement for a short and plain statement of the claim

17   showing an entitlement to relief. For that reason, they fail to state any claim that this court can

18   allow to proceed past screening. Plaintiff will, however, be provided leave to amend in order to

19   clarify any claims other than the above discussed excessive force claim.

20
21                                IV. AMENDING THE COMPLAINT

22                  Because it is possible that the deficiencies identified in this order may be cured by

23   amending the complaint, plaintiff is entitled to leave to amend. See Lopez v. Smith, 203 F.3d

24   1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an

25   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

26   1262 (9th Cir. 1992). Therefore, if plaintiff amends the complaint, the court cannot refer to the
27   prior pleading in order to make plaintiff's amended complaint complete. See Local Rule 220. An

28   amended complaint must be complete in itself without reference to any prior pleading. See id.
                                                        4
 1                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

 2   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

 3   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

 4   each named defendant is involved, and must set forth some affirmative link or connection

 5   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

 6   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 7                  Because the complaint appears to otherwise state cognizable claims, if no amended

 8   complaint is filed within the time allowed therefor, the court will issue findings and

 9   recommendations that the claims identified herein as defective be dismissed, as well as such

10   further orders as are necessary for service of process as to the cognizable claims.

11

12                                          V. CONCLUSION

13                  Accordingly, IT IS HEREBY ORDERED that plaintiff may file a first amended

14   complaint within 30 days of the date of service of this order.

15

16

17   Dated: November 19, 2018
                                                           ____________________________________
18                                                         DENNIS M. COTA
19                                                         UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                       5
